ORDER

PER CURIAM.
Defendant appeals the judgment following his conviction by a jury of unlawful use of a weapon in violation of § 571.030.1(1) RSMo 1994. Defendant was sentenced to four years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth our reasoning. *353The judgment is affirmed in accordance with Rule 30.25(b).